DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The prosecution is re-opened based on decision of Pre-Appeal (filed on 14 April 2022) on 13 May 2022. The Office Action is Non-Final.
Claims 1, 3-7, 9-14 and 16-19 are now pending in this application.
Claims 2, 8 and 15 are cancelled.
Further, examiner suggested applicant representative to clarify claim language by
a) clarifying what temperature is referring to (e.g. actual temperature of storage device (e.g. 70 degrees Fahrenheit) or count of accesses (e.g. 2000 access per second)), the correlation between temperature and heat (e.g. more access refers to more heat) and what multiple interface protocols are referring to (e.g. read protocol and write protocol?).
b) clarifying "determining an amount of an update to a value of the associated temperature of the target file system object", for example, is "an amount of an update to a value” is referring to number of accesses that is increased between two time period (e.g. amount of an update between first second and last second) or else.
3) correlation between temperature, heat, an amount of an update and a value of the associated temperature of the target file system object.

Response to Argument
Applicant’s arguments filed in pre-appeal request (filed on 14 April 2022), have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
a. Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7, 9, 10, 11 and 12 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  
A § 101 process must (1) be tied to another statutory class (such as a particular apparatus) or (2) transform underlying subject matter (such as an article or materials) to a different state or thing. If neither of these requirements is met by the claim, the method is not a patent eligible process under § 101 and should be rejected as being directed to nonstatutory subject matter.

Regarding claim 7, “a data storage system” with components, “a storing controller” is being recited in the claim. However, the claimed component can be interpreted by a person of ordinary skills in the art as software modules that carry out the claimed functions. As such, the claim is not limited to statutory subject matter and is therefore non-statutory. 
Applicant is suggested to include at least one hardware component (e.g. computer processor and computer memory) and explain how the at least one hardware component can be utilized within the claimed system.
Dependent claims 9, 10, 11 and 12 fail to resolve the deficiencies of claim 7 since they only further limit the scope of claim 7. Hence, claims 9, 10, 11 and 12 are also rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over David Thomas R Prohofsky (US Patented Application No: US 10176212 B1, hereinafter referred to as “Prohofsky”) in view of Peter Y. Kushner et al. (US Patent Publication No. US 10409516 B1, hereinafter referred to as “Kushner”), and further in view of Kowles et al. (US Patent Publication No. US 20170090776 A1, hereinafter referred to as “Kowles”).
With respect to claim 1, Prohofsky teaches a method of controlling a data storage system having multiple tiers of data storage including an upper tier having a lower access latency and a lower tier having a higher access latency (see col. 3  lines 61-63, single storage device has multiple memory tiers and col. 4 lines 39-43, controller 124 may maintain a ‘heat map’ which may be a log of data requests or accesses for data stored to memory 122 and which can be used to monitor which data is frequently accessed "hot data (i.e. a higher access latency)", and which data is infrequently accessed "cold" data (i.e. a lower access latency)), the method comprising: 
a storage controller of the data storage system receiving, via a protocol interface (see col. 6 lines 53-55, server controller 202 may have an interface to connect to a network 232 (i.e. interface protocol)), an access request of a workload for a target file system object, wherein the target file system object has an associated temperature (see col. 4 lines 32-40, second tier DSD 106 may receive read or write requests, processing requests, or other requests from host A 102 (or host B 108), and use controller 124 to process or service the request (i.e. servicing request recognized as ‘workload’ for the files), wherein controller 124 may maintain a "heat map, (i.e. an associated temperature)" based on the requests, and col. 4 lines 46-55, wherein a heat map may include ‘a data access log or mapping table with metadata related to a number or frequency of accesses (i.e. an access request)’ to the mapped data.  "Cold" data may refer to data that is infrequently accessed, based on number of accesses, recency of accesses, other statistics, or any combination thereof, or is otherwise categorized as less desirable to store in a high tier of a tiered storage system, and "hot" data may refer to data that is accessed often, has been accessed recently, or useful to store for fast retrieval); 
based on receiving the access request for the target file system object, the storage controller accessing the target file system object in the data storage (see col. 11 lines 63-67 to col. 12 lines 1-4, when data access requests are received at the first tier DSD 502 over the host interface 506, the TMC may update the heat map 514 for the corresponding data, and the TMC 512 may only maintain a heat map for data stored to the first tier, and Prohofsky further teaches col. 14 lines 42-47 and 51-53, the request may be received from a host computer at a storage device of a top or first tier of a tiered storage system, which may include determining whether the specified data is located on the first storage tier of the tiered storage system. If the specified data is on the first storage tier, then it returning the specified data to the requesting device), 
the storage controller distributing a collection of file system objects including the target file system object among the multiple tiers based on respective heats of file system objects in the collection (see Fig. 6, col. 15 lines 11-26 and col. 16 lines 56-67 to col. 17 lines 1- 3, data storage device maintain a heat map of data access statistics, and monitoring access requests for data stored in first storage tier or a second storage tier and determine hot data and cold data based on the frequency or recency of data accesses).  
However, Prohofsky does not explicitly teach 
“determining an amount of an update to a value of the associated temperature of the target file system object, and applying the determined amount of the update to the value of associated temperature, wherein determining includes determining the amount of the update to the value of the associated temperature of the target file system object based on at least which of the multiple interface protocols was utilized to receive the access request, such that the amount of the update to the value of the associated temperature made by the storage controller for different access requests differs for access requests received via different interface protocols”.
Kushner teaches “determining an amount of an update to a value of the associated temperature of the target file system object (see col. 9 lines 46-62, auto-tiering policies automatically relocate data to the most appropriate level based on the activity level of each storage extent.  Data are relocated based upon the highest available tier 134 and the storage extent's temperature, wherein data extents are distinguished in FIG. 3 based on its activity level, i.e., the frequency with which the extent is accessed for purposes of a read, write, or pre-fetch function within the data storage system 130, such as ‘the most active, or hot, data are ideally located in Tier 1 134A, the moderately used, or warm, data are ideally located in Tier 2 134B, and the least used, or cold, data are ideally stored in Tier 3 134C (i.e. determining an amount of an update to a value of the associated temperature of the target file system object)’), and 
applying the determined amount of the update to the value of the associated temperature (see col. 11 lines 2-7, a user can input a first metric associated with a desired percentage of hot data to be relocated during a re-tiering cycle, and the user could also input a second metric associated with a percentage of cold data to be relocated during a re-tiering cycle),
wherein the determining includes determining the amount of the update to the value of the associated temperature of the target file system object based on at least which of the interface protocol was utilized to receive the access request (see col. 10 lines 62-67, users can alter performance characteristics through ‘graphical user interface GUI 122 or Command Line Interface CLI 124 (i.e. interface protocol)’, wherein users can gain some level of control over how much hot data or cold data are relocated within the storage system 400 during data relocation or re-tiering cycles. and col. 9 lines 54-62, data extents are distinguished in FIG. 3 based on its ‘activity level, i.e., the frequency with which the extent is accessed for purposes of a read, write, or pre-fetch function within the data storage system 130, such as the most active, or hot, data are ideally located in Tier 1 134A, the moderately used, or warm, data are ideally located in Tier 2 134B, and the least used, or cold, data are ideally stored in Tier 3 134C, and col. 12 lines 33-46 further teaches a user wants to ensure that tier locations 134 for hot data are frequently updated, for example, the user would ‘increase the value for the first metric (i.e. the amount of the update to the value associated temperature based on at least which of the interface protocol was utilized to receive the access request)’.  Similarly, if the user wanted to ensure that more cold data were demoted during a relocation cycle, the user could increase the value of the second metric that the choice of a first metric being associated with hot data and the second metric being associated with cold data (i.e. distributed among the tiers based on a metric providing an indication of the frequency and/or recency of access such as ‘hot’ data (i.e., more frequently and/or recently accessed data) placed in the upper tiers and ‘cold’ data (i.e., less frequently and/or recently accessed data) placed in the lower tiers based on the user request corresponding to ‘determining the amount of the update to the value of the associated temperature of the target file system object based on at least which of the interface protocol was utilized to receive the access request’),
such that the amount of the update to the value of the associated temperature made by the storage controller for different access requests differs for access requests received via the interface protocol (see col. 11 lines 1-9, a user can input ‘a first metric associated with a desired percentage of hot data to be relocated during a re-tiering cycle (i.e. amount of the update to the value of the associated temperature)’.  In addition, the user could also input a second metric associated with a percentage of cold data to be relocated during a re-tiering cycle (i.e. ‘input a first metric associated with a desired percentage of hot data and input a second metric associated with a percentage of cold data’ corresponding to ‘receiving different access requests differs for access requests received’), and col. 5 lines 48-51, the storage system management application 125 has a ‘Command Line Interface 124 (i.e. interface protocols)’ that enables users to manually input data to the storage system management application 125).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Prohofsky’s system for managing a tiered storage system by a top tier storage device to include the teaching of Kushner’s system for sorting data in a tiered data storage system to control a data storage system having multiple tiers of data storage. Prohofsky and Kushner are in the same field of invention because all of them teach managing data storage. Motivation to do so would have been obvious to one of ordinary skill in the art in order to enable providing a command line interface (CLI) to allow the management application user to control execution of applications running on the storage system to ensure that the applications running on the storage system are executed to provide access to data in a manner consistent with user's objectives as taught by Kushner.
Though, Prohofsky and Kushner teaches “a storage controller of the data storage system receiving, via a protocol interface (see Prohofsky: col. 6 lines 53-55, server controller 202 may have an interface to connect to a network 232 (i.e. protocol interface/), an access request of a workload for a target file system object) and receive requests via an interface protocol (see Kushner: col. 5 lines 48-51, the storage system management application has a ‘Command Line Interface (i.e. interface protocols)’ that enables users to manually input data to the storage system management application).
However, Prohofsky and Kushner do not explicitly teach “a storage controller of the data storage system receiving, via an interface protocol among multiple interface protocols or different interface protocols”.
Kowles teaches “a storage controller of the data storage system receiving, via an interface protocol among multiple interface protocols (see Kowles: Para [0029], “High data heat indicates a relatively high or increasing data access frequency. Data heat is typically bifurcated between read and write classes…Data heat may be measured in a continuous range of data heat from cold (e.g., written once, never read) to hot (e.g., same addresses written every 350 ms). Data heat may be inferred to have an inverse relationship with data entropy, for certain system's observed natural workloads. In one example, cold data may include a particular movie file (e.g., MPEG compressed file) a user may watch once (or in some cases never) or a photo (e.g., JPEG compressed file) a user saves and rarely if ever views again. In some embodiments, data heat may be determined by sampling for compression ratios associated with data. Thus, in some situations, data may be determined to be write or read hot…” 
WHERE “multiple interface protocols” is broadly interpreted as “read” (e.g. READ protocol) and “written”/“write” (e.g. WRITE protocol)).
Kowles also teaches “such that the amount of the update to the value of the associated temperature made by the storage controller for different access requests differs for access requests received via the interface protocol” (see Kowles: Para [0029], “High data heat indicates a relatively high or increasing data access frequency. Data heat is typically bifurcated between read and write classes…Data heat may be measured in a continuous range of data heat from cold (e.g., written once, never read) to hot (e.g., same addresses written every 350 ms). Data heat may be inferred to have an inverse relationship with data entropy, for certain system's observed natural workloads. In one example, cold data may include a particular movie file (e.g., MPEG compressed file) a user may watch once (or in some cases never) or a photo (e.g., JPEG compressed file) a user saves and rarely if ever views again. In some embodiments, data heat may be determined by sampling for compression ratios associated with data. Thus, in some situations, data may be determined to be write or read hot…” 
WHERE “the value of the associated temperature made by the storage controller for different access requests” is broadly interpreted as “cold (e.g., written once, never read) to hot (e.g., same addresses written every 350 ms)” and  “write or read hot”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Prohofsky’s system for managing a tiered storage system by a top tier storage device to include the teaching of Kushner’s system for sorting data in a tiered data storage system with the teaching of Kowles’s method for to validate the effectiveness of data heat detection algorithms and steer incoming data between data storage tiers based on a detected heat of the data indicated by the data's compressibility. Prohofsky, Kushner and Kowles are in the same field of invention because all of them teach managing data storage. Motivation to do so would have been obvious to one of ordinary skill in the art in order to validate the effectiveness of data heat detection algorithms and steer incoming data between data storage tiers based on a detected heat of the data indicated by the data's compressibility as taught by Kowles (see Kowles: paragraph [0028]).
As per claim 7, in addition to rejection of claim 1, Prohofsky further discloses “A data storage system, comprising: a storage controller for data storage including an upper tier having a lower access latency and a lower tier having a higher access latency, wherein the controller is configured to perform (see col. 4 lines 17-23, data storage device includes controller 120, and col. 5 lines 51-54, shows the first tier memory controller 120 may maintain a heat map for data stored to the memory 118, which may store information on data accesses and can be used to determine which data is infrequently accessed "cold" data).
Regarding claim 13, Prohofsky teaches the data storage (see col. 1, lines 22-23, an apparatus may comprise a data storage device).
As per claim 14, in addition to rejection to claim 1, Prohofsky further discloses “A computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a storage controller of a data storage system including an upper tier having a lower access latency and a lower tier having a higher access latency to cause the storage controller to perform: (see col. 4 lines 17-23, data storage device includes a memory 118 may comprise one or more data storage media).
Claims 3, 4, 5, 9, 10, 11, 12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over David Thomas R Prohofsky (US Patented Application No: US 10176212 B1, hereinafter referred to as “Prohofsky”) in view of Peter Y. Kushner et al. (US Patent Publication No. US 10409516 B1, hereinafter referred to as “Kushner”), and further in view of Kowles et al. (US Patent Publication No. US 20170090776 A1, hereinafter referred to as “Kowles”), and further in view of Sato, Eiichi et al. (US Patent Publication No. US 2005/0055402 A1, hereinafter referred to as “Sato”).
Regarding claim 3, Prohofsky, Kushner and Kowles combined teach wherein the access request is received by the storage controller from a host data processing system (see Prohofsky: col. 4 lines 32-40, second tier DSD 106 may receive read or write requests, processing requests, or other requests from host A 102 (or host B 108), and use controller 124 to process or service the request (i.e. servicing request recognized as ‘workload’ for the files), wherein controller 124 may maintain a "heat map, (i.e. an associated temperature)" based on the requests), and 
wherein determining the amount of the update to the value of the associated temperature includes determining the amount of the update to the value of the associated temperature (see Kushner: col. 9 lines 46-62, auto-tiering policies automatically relocate data to the most appropriate level based on the activity level of each storage extent.  Data are relocated based upon the highest available tier 134 and the storage extent's temperature, wherein data extents are distinguished in FIG. 3 based on its activity level, i.e., the frequency with which the extent is accessed for purposes of a read, write, or pre-fetch function within the data storage system 130, such as ‘the most active, or hot, data are ideally located in Tier 1 134A, the moderately used, or warm, data are ideally located in Tier 2 134B, and the least used, or cold, data are ideally stored in Tier 3 134C (i.e. determining an amount of an update to a value of the associated temperature of the target file system object)’), and col. 11 lines 2-7, a user can input a first metric associated with a desired percentage of hot data to be relocated during a re-tiering cycle, and the user could also input a second metric associated with a percentage of cold data to be relocated during a re-tiering cycle).
However, Prohofsky, Kushner and Kowles do not explicitly disclose based on from which of multiple workloads executing on the host data processing system the access request was received.
Sato teaches based on from which of multiple workloads executing on the host data processing system the access request was received (see Sato: Para [0091]-[0092], a relatively large number of access requests have arisen from the clients 10 during data migration, the not-copied use frequency of the data waiting to be copied is counted up each time that data is requested by the clients 10, the initial order is superceded and that data is placed at the top of a queue so that it is given priority and copied to a predetermined position in the migration destination storage region 34 beginning with data having a high not-copied use frequency (S28).  Then, the not-copied ‘use frequency of the data for which priority copying has been designated is reset (S28) (i.e. determining an amount of the update to the value of the associated temperature)’, and Para [0102] teaches the migration source NAS 20 is disposed with plural shared file systems "/mnt1" and "/mnt2".  Thus, the migration destination NAS 30 is also disposed with plural shared file systems.  ‘Each shared file system can be configured to provide services according to respectively different file sharing protocols (i.e. based on the multiple interface protocol was utilized to receive the access request)’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Prohofsky’s system for managing a tiered storage system by a top tier storage device to include the teaching of Kushner’s system for sorting data in a tiered data storage system with the teaching of Sato’s method for migration source shared file system to control a data storage system having multiple tiers of data storage. Prohofsky, Kushner and Sato are in the same field of invention because all of them teach managing data storage. Motivation to do so would have been obvious to one of ordinary skill in the art in order to prevent adverse effects accompanying the switching of the network environment information, and hence conducts data migration without stopping a file sharing service as taught by Sato.
Claims 9 and 16 are substantially similar to claim 3, and therefore likewise rejected.
Regarding claim 4, Prohofsky, Kushner and Kowles combined teach wherein the access request is received by the storage controller from a host data processing system (see Prohofsky: col. 4 lines 32-40, second tier DSD 106 may receive read or write requests, processing requests, or other requests from host A 102 (or host B 108), and use controller 124 to process or service the request (i.e. servicing request recognized as ‘workload’ for the files), wherein controller 124 may maintain a "heat map, (i.e. an associated temperature)" based on the requests), and 
wherein determining the amount of the update to the value of the associated temperature includes the storage controller decreasing an effect of the accessing on the value of the associated temperature of the target file system object (see Kushner: col. 9 lines 46-62, auto-tiering policies automatically relocate data to the most appropriate level based on the activity level of each storage extent.  Data are relocated based upon the highest available tier 134 and the storage extent's temperature, wherein data extents are distinguished in FIG. 3 based on its activity level, i.e., the frequency with which the extent is accessed for purposes of a read, write, or pre-fetch function within the data storage system 130, such as ‘the most active, or hot, data are ideally located in Tier 1 134A, the moderately used, or warm, data are ideally located in Tier 2 134B, and the least used, or cold, data are ideally stored in Tier 3 134C (i.e. determining an amount of an update to a value of the associated temperature of the target file system object)’), and col. 8 lines 66-67 to col. 9 lines 1-10, storage system 130, Tier 3 134C could be used to store "cold" data.  Tier 3 134C could be referred to as a capacity tier.  The capacity tier 134C is often used to decrease the cost per GB of data storage, and has less frequency access).
However, Prohofsky, Kushner and Kowles do not explicitly disclose based on at least one of a set including which of the multiple interface protocols was utilized to receive the access request and from which of multiple workloads executing on the host data processing system the access request was received
Sato teaches based on at least one of a set including which of the multiple interface protocols was utilized to receive the access request and from which of multiple workloads executing on the host data processing system the access request was received (see Sato: Para [0091]-[0092], a relatively large number of access requests have arisen from the clients 10 during data migration, the not-copied use frequency of the data waiting to be copied is counted up each time that data is requested by the clients 10, the initial order is superceded and that data is placed at the top of a queue so that it is given priority and copied to a predetermined position in the migration destination storage region 34 beginning with data having a high not-copied use frequency (S28).  Then, the not-copied ‘use frequency of the data for which priority copying has been designated is reset (S28) (i.e. determining an amount of the update to the associated temperature)’, and Para [0102] teaches the migration source NAS 20 is disposed with plural shared file systems "/mnt1" and "/mnt2".  Thus, the migration destination NAS 30 is also disposed with plural shared file systems.  ‘Each shared file system can be configured to provide services according to respectively different file sharing protocols (i.e. based on the multiple interface protocol was utilized to receive the access request)’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Prohofsky’s system for managing a tiered storage system by a top tier storage device to include the teaching of Kushner’s system for sorting data in a tiered data storage system with the teaching of Sato’s method for migration source shared file system to control a data storage system having multiple tiers of data storage. Prohofsky, Kushner and Sato are in the same field of invention because all of them teach managing data storage. Motivation to do so would have been obvious to one of ordinary skill in the art in order to prevent adverse effects accompanying the switching of the network environment information, and hence conducts data migration without stopping a file sharing service as taught by Sato.
Claims 10 and 17 are substantially similar to claim 4, and therefore likewise rejected.
Regarding claim 5, Prohofsky, Kushner and Kowles combined teach (see Prohofsky: col. 4 lines 32-40, second tier DSD 106 may receive read or write requests, processing requests, or other requests from host A 102 (or host B 108), and use controller 124 to process or service the request (i.e. servicing request recognized as ‘workload’ for the files), wherein controller 124 may maintain a "heat map, (i.e. an associated temperature)" based on the requests);
the associated temperature indicates a frequency of access (see Kushner: col. 3 lines 13-16, temperature variance has been used as a framework for distinguishing between data that is frequently used, i.e., "hot" as compared to less frequently used data, or "cold" data); and 
the storage controller determining the amount of the update to the value of the associated temperature includes the storage controller determining no change is to be made to the value of the associated temperature in response to the access request based on at least one of a set (see Kushner: col. 9 lines 54-62, data extents are distinguished in FIG. 3 based on its ‘activity level, i.e., the frequency with which the extent is accessed for purposes of a read, write, or pre-fetch function within the data storage system 130 (i.e. based on at least which of the interface protocol was utilized to receive the access request), such as the most active, or hot, data are ideally located in Tier 1 134A, the moderately used, or warm, data are ideally located in Tier 2 134B, and the least used, or cold, data are ideally stored in Tier 3 134C, and col. 12 lines 33-46 further teaches if the user wanted to ensure that more cold data were demoted during a relocation cycle, the user could increase the value of the second metric that the choice of a first metric being associated with hot data and the second metric being associated with cold data, and col. 9 lines 39-45, a lowest tiering policy, data are placed in the lowest performing tier 134 until that tier is full, at which point, data is placed in the next lowest available tier.  A user could define a "no data movement" tiering policy as well.  In this type of tiering policy, data are moved within a tier 134, but not from one tier 134 to another).
However, Prohofsky, Kushner and Kowles do not explicitly disclose including which of the multiple interface protocols was utilized to receive the access request and from which of the multiple workloads executing on the host data processing system the access request was received.
Sato teaches including which of the multiple interface protocols was utilized to receive the access request and from which of the multiple workloads executing on the host data processing system the access request was received (see Sato: Para [0091]-[0092], a relatively large number of access requests have arisen from the clients 10 during data migration, the not-copied use frequency of the data waiting to be copied is counted up each time that data is requested by the clients 10, the initial order is super ceded and that data is placed at the top of a queue so that it is given priority and copied to a predetermined position in the migration destination storage region 34 beginning with data having a high not-copied use frequency (S28).  Then, the not-copied ‘use frequency of the data for which priority copying has been designated is reset (S28) (i.e. determining an amount of the update to the associated temperature)’, and Para [0102] teaches the migration source NAS 20 is disposed with plural shared file systems "/mnt1" and "/mnt2".  Thus, the migration destination NAS 30 is also disposed with plural shared file systems.  ‘Each shared file system can be configured to provide services according to respectively different file sharing protocols (i.e. based on the multiple interface protocol was utilized to receive the access request)’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Prohofsky’s system for managing a tiered storage system by a top tier storage device to include the teaching of Kushner’s system for sorting data in a tiered data storage system with the teaching of Sato’s method for migration source shared file system to control a data storage system having multiple tiers of data storage. Prohofsky, Kushner and Sato are in the same field of invention because all of them teach managing data storage. Motivation to do so would have been obvious to one of ordinary skill in the art in order to prevent adverse effects accompanying the switching of the network environment information, and hence conducts data migration without stopping a file sharing service as taught by Sato.
  	Claims 11 and 18 are substantially similar to claim 5, and therefore likewise rejected.
Regarding claim 6, Prohofsky, Kushner, Kowles and Sato combined teach wherein the storage controller determining no change is to be made to the value of the associated temperature includes the storage controller determining no change is to be made to the value of the associated temperature of the target file system object based on the workload being a management workload of the data storage system. (see Kushner: col. 9 lines 54-62, data extents are distinguished in FIG. 3 based on its ‘activity level, i.e., the frequency with which the extent is accessed for purposes of a read, write, or pre-fetch function within the data storage system 130 (i.e. based on at least which of the interface protocol was utilized to receive the access request), such as the most active, or hot, data are ideally located in Tier 1 134A, the moderately used, or warm, data are ideally located in Tier 2 134B, and the least used, or cold, data are ideally stored in Tier 3 134C, and col. 12 lines 33-46 further teaches if the user wanted to ensure that more cold data were demoted during a relocation cycle, the user could increase the value of the second metric that the choice of a first metric being associated with hot data and the second metric being associated with cold data, and col. 9 lines 39-45, a lowest tiering policy, data are placed in the lowest performing tier 134 until that tier is full, at which point, data is placed in the next lowest available tier.  A user could define a "no data movement" tiering policy as well.  In this type of tiering policy, data are moved within a tier 134, but not from one tier 134 to another).
Claims 12 and 19 are substantially similar to claim 6, and therefore likewise rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YU ZHAO
Primary Examiner
Art Unit 2169



/YU ZHAO/           Examiner, Art Unit 2169